Citation Nr: 0102345	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the mid-third of the left radius, currently rated 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.

The appeal arises from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, in pertinent part finding that 
an increase above the 10 percent rating then assigned for 
residuals of a fracture of the mid-third of the left radius 
was not warranted. 

In the course of appeal, the veteran testified at a hearing 
before the undersigned Board member at the RO in September 
1999.  A transcript of the hearing is of record.

The Board in November 1999 remanded the case for further 
development.  The development was completed and the RO raised 
the rating in question to 20 percent in an August 2000 rating 
action.  The case was thereafter returned to the Board for 
further consideration.  


FINDING OF FACT

The veteran's residuals of fracture of the middle third of 
the left (minor) forearm is manifested by limitation of 
motion at the elbow, with pronation of the forearm limited to 
60 degrees.  


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for a 
residuals of fracture of the middle third of the left radius 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp 2000); 38 C.F.R. §§ 4.71a, Diagnostic Code 5213 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reveal that the veteran had a green 
stick fracture at the mid third of the left radius in July 
1946.  In the veteran's June 1947 service separation 
examination it was noted that the veteran's radius was 
fractured in July 1946 with casting immobilization for a 
period of 10 weeks.  In the separation examination it was 
further noted that the veteran did not have full extension of 
the arm.  There was full flexion, supination, and pronation, 
but extension was limited to 160 degrees, with 115 degrees of 
arm motion.  It appears to the Board that these ranges of 
motion refer to the elbow joint.

The veteran submitted a claim for VA benefits in June 1947, 
in which he reported fracture of the left arm incurred in a 
fall in July 1946.  The veteran reported loss of full 
extension of the arm and pain upon lifting.

A private medical record from Wilmington Orthopedic Group in 
September 1985 notes the veteran's reports of difficulty with 
the left elbow since fracture of the left radius in service 
with reported shortening of the radius.  The examiner found 
limited forearm motion with pronation of 45 degrees and 
supination of 70 degrees, and a flexion contracture of 15 
degrees with further flexion of 115 degrees.  There was some 
crepitus on elbow motion.  X-rays showed defuse degenerative 
change in the elbow, primarily on the ulnar side, with 
osteophytes and an apparent avulsion fracture of the medial 
epicondyle.  X-rays also showed bowing of the radius.  

On a VA orthopedic examination in October 1985 it was noted 
that the veteran was right handed.  

In his July 1997 claim, in pertinent part, for an increased 
rating for his status post fracture of the left radius, the 
veteran reported suffering from pain in the left shoulder and 
left elbow.  He reported VA treatment with cortisone shots, 
inability to completely straighten his arm, and loss of full 
range of motion.  He reported inability to lift more than 
five pounds with the arm without suffering discomfort and 
pain.  He also reported inability to completely close his 
left hand and shaking of the left hand upon attempting to use 
it.

The veteran was afforded VA general, orthopedic, and 
neurologic examinations in December 1997.  The orthopedic 
examiner noted that the veteran currently had pain in his 
wrist and elbow.  However, the examiner noted that there was 
no swelling, heat, redness, or weakness.  The examiner 
further noted that the veteran was receiving no treatment for 
the residuals of left radius fracture currently, that there 
were no flare-ups, and that the condition was stable.  The 
examiner further commented that the left arm fracture 
residuals really didn't bother the veteran in his current 
occupation as a security guard.  The examiner assessed 
fracture mid-shaft of the radius, with some residual pain in 
the joints.  

Upon VA neurologic examination in December 1997 it was noted 
that the veteran had mild bilateral rest tremor as well as 
slowed gait which were attributed to probable early 
Parkinson's disease, but no correlation was made between hand 
use impairment and Parkinson's disease - as distinguished 
from other causes including residuals of a fracture of the 
mid-third of the left radius.  The veteran complained of 
nearly constant pain in the left arm, increased with cold.  
He reported that his greatest difficulty was being unable to 
straighten his left arm.

At a hearing before the undersigned Board member at the RO in 
September 1999, the veteran testified that he had pain in the 
arm, that one arm was shorter than the other, and that he 
could not twist the left arm much.  He testified that he had 
difficulties with the arm since the initial injury, and that 
it had gotten worse since then.  He added that he also would 
drop things from the left hand weighing only two or three 
pounds, and that three or four pounds was the maximum he 
could lift with the left hand.  He testified that he had 
dropped objects from that hand in the past.  He added that 
any amount weight cause pain in the left arm.  He testified 
that his left arm injury residuals contributed to 
difficulties dressing, explaining that he could not put that 
arm behind him to put on a coat, so he had to start with the 
right side.  He testified that he was currently employed as a 
guard in a guard house, checking people's passes.  He 
characterized this as non-physical labor.  He testified that 
he took Naprosyn twice daily, and that he took some 
additional medicine during the day two to three times per 
week because of pain.  He added that he had also taken other 
medications for pain, and that he had difficulty sleeping due 
to pain.  When asked how his arm affected his daily work, the 
veteran explained that his left shoulder (sic) hurt.  He 
testified that a private physician had injected the left 
shoulder with Novocaine.  He added that he also had problems 
using doorknobs with his left hand because his hand hurt.  He 
testified that he had to drive with his right hand, keeping 
his left hand on his lap.  He added that he could not use his 
left arm very quickly.  He added that he had increased pain 
in his left arm when exposed to cold air, and that at times 
the left arm felt swollen.  He testified that he did not have 
any problems with his right hand similar to the problems he 
had with his left hand, including feeling as if the left hand 
were swollen.  He testified that for the past several years 
he was treated at VA facilities for his left arm. 

The veteran was afforded an official examination in February 
2000, responsive to the examination request in the Board's 
November 1999 remand.  The veteran's medical records were 
reviewed and his history was noted, including of work as a 
farmer, a policeman, and a mechanic over the years post 
service.  The veteran reported being able to perform all 
required activities of those jobs.  However, he reported 
having been seen medically several times for problems with 
his left elbow.  The veteran complained of pain in the left 
forearm.  He reported that he currently had impairment of 
activities affecting his ability to work due to inability to 
fully extend the left elbow.  The veteran was currently 
treated with a pain patch and Oxychodone for conditions 
unrelated to the left forearm injury.  A history was noted of 
metastatic cancer, multiple mini strokes, a history of high 
blood pressure, and Parkinson's disease.  The examiner noted 
that at the examination the veteran had a tendency to 
exaggerate symptoms related to his left arm.  On examination, 
range of motion of the left shoulder was markedly decreased 
to flexion from zero to 100 degrees, abduction from zero to 
80 degrees, external rotation from zero to 30 degrees, and 
internal rotation from zero to 30 degrees.  The elbow had 
some decreased range of motion, with flexion to 90 degrees, 
extension to 30 degrees, supination from zero to 20 degrees, 
and pronation from zero to 60 degrees.  Using the Jamar 
technique, grip strength was markedly limited in each hand, 
to only two pounds in the left hand and 20 pounds in the 
right hand.  However, the examiner noted that there was no 
muscle atrophy and there were no scars, numbness, or other 
abnormalities.  The examiner could not explain the extremely 
weak grip in both hands.  The examiner noted that the 
veteran's two pound grip strength in the left hand was 
incompatible with any significant activities of daily living, 
and the veteran stated that he was able to perform activities 
of daily living.  Based on the veteran's ability to perform 
these activities and the veteran's history of work all his 
life as a farmer with heavy equipment, the examiner concluded 
that the veteran's grip weakness was an exaggeration.  X-rays 
of the left arm showed a moderately angulated healed mid-
shaft fracture of the radius with some evidence of 
degenerative arthritis of the elbow and irregularity of the 
elbow joint surface.  The examiner was unsure of the cause of 
the veteran's markedly reduced range of motion of the left 
shoulder, adding, "It is hard to relate this to his forearm 
although it may be indirectly related in some way."  The 
examiner assessed residuals of a left forearm fracture, 
decreased range of motion, and weakness.  The examiner added 
that he felt the veteran's residual arm weakness was more 
related to the veteran's prostate cancer than to his original 
forearm fracture, in light of his history of successful work 
as a farmer, police officer, and mechanic after the fracture, 
all of which required strenuous use of the left upper 
extremity.  The examiner added that the veteran's weakness in 
his arms may also be related in some way to his recently 
diagnosed Parkinson's disease.  The examiner noted that the 
veteran did have moderate impairment of the left upper 
extremity due to loss of motion of the shoulder, elbow, and 
forearm. 

In a February 2000 addendum to the February 2000 official 
examination report, the examiner stated that the claims 
folder was reviewed.  The examiner added that wrist range of 
motion of zero to 70 degrees dorsiflexion, zero to 80 degrees 
palmar flexion, zero to 20 degrees radial deviation, and zero 
to 45 degrees ulnar deviation, and that no disorder of the 
wrist was found.  The examiner diagnosed status post left 
forearm fracture with residuals of decreased range of motion 
of the elbow and weakness in the arms.  The examiner opined 
that degenerative arthritis of the elbow as found on X-rays 
and associated decreased range of motion of the elbow on 
examination were at least as likely as not attributable to 
the veteran's residuals of a left radius fracture.  The 
examiner characterized the impairment of the elbow as mild. 

Analysis

Where the residuals of fracture of the mid third of the left 
radius affect motion of the elbow and forearm, the disorder 
may be rated under Diagnostic Code 5206 for limitation of 
flexion at the elbow, Diagnostic Code 5207 for limitation of 
extension at the elbow, Diagnostic Code 5208 for limitation 
of flexion and limitation of extension of the elbow, or 
Diagnostic Code 5213 for limitation of supination or 
pronation.  38 C.F.R. § 4.71a (2000).  Diagnostic Code 5212 
is not specifically applicable, because the current 20 
percent rating exceeds the 10 percent rating for malunion of 
the radius, and the veteran does not have nonunion of the 
radius.  The fracture is of the minor arm because the veteran 
is right-handed.  

Upon most recent official examination in February 2000, the 
veteran had limitation of flexion at the left elbow to 90 
degrees and limitation of extension at the left elbow to 30 
degrees.  The veteran had forearm pronation from zero to 60 
degrees, and forearm supination from zero to 20 degrees.  

Under Diagnostic Code 5206,  the veteran's limitation of 
flexion at the minor elbow to 90 degrees warrants a 20 
percent rating.  The next higher, 30 percent rating for the 
minor elbow under that Code would require limitation of 
flexion at the elbow to 55 degrees.  

Under Diagnostic Code 5207, the veteran's limitation of 
extension at the minor elbow to 30 degrees does not warrant a 
compensable rating.  A 10 percent rating for the minor elbow 
under that Code would require limitation of extension at the 
elbow to 45 degrees.  

Under Diagnostic Code 5208 a 20 percent rating is assigned 
when flexion of the forearm is limited to 100 degrees and 
extension of the forearm is limited to 45 degrees.  As 
reflected above, the veteran already has a 20 percent rating 
for the disability at issue and he does not have limitation 
of extension of the elbow to 45 degrees.  

Under Diagnostic Code 5213, the veteran's limitation of 
pronation of the minor forearm from zero to 60 degrees 
warrants a 20 percent rating, based on motion lost beyond the 
last quarter of the arc, with hand not approaching full 
pronation.  Because normal pronation of the forearm is from 
zero to 80 degrees, 38 C.F.R. § 4.71, Plate I, loss of the 
last quarter of the arc equates to limitation of pronation to 
60 degrees.  The next higher, 30 percent rating under 
Diagnostic Code 5213 based on limitation of pronation and 
supination is not warranted for the minor extremity unless 
the hand is fixed in supination or hyperpronation.  The 
veteran does not have this degree of disability.  

When reviewing the level of disability due to a service-
connected disability affecting a joint, and the rating is 
based on limitation of motion, the Board must consider an 
increased schedular rating based on functional loss due to 
pain on undertaking motion, weakened movement, fatigability, 
and incoordination.  38 C.F.R. §§ 4.40 and 4.45 (2000); 
DeLuca v. Brown,  8 Vet.App. 202 (1995).  In this case, 
however, no additional functional loss due to pain on 
undertaking motion, weakened movement, fatigability, or 
incoordination has been identified as related to residuals of 
the left radius fracture.  Elbow and forearm movements were 
performed without the February 2000 examiner observing 
incoordination and without the veteran reporting pain on 
motion.  While the veteran complained of forearm pain 
generally, the Board does not find that the pain was 
significant enough to warrant a higher evaluation that the 20 
percent currently assigned.  The official examiner in the 
addendum to the February 2000 examination, considering the 
totality of the veteran's elbow symptoms, characterized the 
disability of the left elbow with arthritis and limitation of 
motion as mild, which does not warrant a higher rating than 
the 20 percent rating assigned based on the veteran's 
demonstrated limitation of motion.  While the veteran at his 
September 1999 hearing complained of significant pain 
including pain interfering with sleep, he did not report that 
this pain was localized to the left elbow and forearm.  To 
the contrary, he testified that he had pain in the left 
shoulder which bothered him during the day, and the medical 
record reflects that the veteran also has pain related to his 
cancer and chemotherapy and radiation treatments therefor.  
While the examiner characterized the impairment of the left 
upper extremity due to limitation of motion as moderate, this 
included limitation of motion of both the left shoulder and 
left elbow, and the examiner discounted the possibility of a 
relationship between the veteran's residuals of a left radius 
fracture and the limitation of motion of the left shoulder.  
The medical record as a whole makes no positive association 
between the veteran's left radius fracture residuals and 
disability of the left shoulder, either in terms of pain or 
limitation of function.  While hand grip weakness was 
identified by the examiner at the February 2000 official 
examination, that examiner denied any relationship between 
the veteran's left radius fracture and the left hand 
weakness, attributing the hand weakness instead to the 
veteran's exaggeration of symptoms, and also possibly to his 
prostate cancer and Parkinson's disease. 

Accordingly, the preponderance of the evidence is against the 
assignment of a higher disability rating for residuals of 
fracture of the mid third of the left radius than the 20 
percent assigned based on limitation of motion.  


ORDER


Entitlement to an increased rating above the 20 percent 
currently assigned for residuals of fracture of the mid third 
of the left radius is denied.  


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals



 

